Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 9-19 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Honmura (US 20030035485 A1) in view of Salapura (US 20130019086 A1).

2b. Summary of the Cited Prior Art
Honmura discloses a method of data stream separation and decoding (Fig 1-7).
Salapura discloses a method for software controlled fast data multiplexing (Fig 1-5).

2c. Claim Analysis
	Regarding Claim 1, Honmura discloses:
An electronic control apparatus comprising: 
two or more information items to be updated at respective predetermined timings
[(Honmura discloses a plurality of dynamic data input with various sizes and data rates to a multiplexer, see:
	[0033] Stream multiplexing circuit 2 is provided with, as shown in FIG. 3, synchronous determination parts 21-1 to 21-nand with first in/first out memories (FIFO) 22-1 to 22-n, of which the number is the same as the number n of channels of the transport streams.  The data transmission speed in each of the transport streams is, for example, 30 Mbps to 50 Mbps.  In a case where the signal indicating the front portion of a TS packet is inputted from the outside, together with the stream, synchronous determination parts 21-1 to 21-n detect the front portion of the TS packet using the signal.  
	Fig 3, TS#1 to TS#n, FIFO 22-1 to 22-n, Stream Selection 23; see also Figs 4-
an information multiplex apparatus that multiplexes the two or more information items
[(Honmura discloses a multiplexer, see:
	[0035] Stream selection and output part 23 repeatedly carries out the operation of outputting one TS packet whenever the data of this TS packet is stored in any of FIFOs 22-1 to 22-n and, thereby, prepares one multiplexed stream.  In addition, the output speed thereof is greater than the value gained by multiplying the transmission speed of each of the transport streams by the number n of channels and may be, for example, 180 Mbps.  In a case where the data of one, or more, TS packets is stored in a plurality of FIFOs, output of the data is carried out starting from the FIFO in which the greatest amount of data is stored.  As described above, the capacity of FIFOs 22-1 to 22-n is at least equal to (n/2+1) packets and, therefore, data does not overflow, as described below. 
Fig 3, Stream Selection 23; see also Figs 2 and 4-5)];
a transmission circuit that periodically transmits multiplexed transmission data outputted by the information multiplex apparatus
[(Honmura discloses multiplexer output circuit, see:
	[0036] That is to say, the output speed of stream selection and output part 23 is greater than the value gained by multiplying the transmission speed of each of the transport streams by the number n of channels, as described above, and, therefore, when the stream output from stream multiplexing circuit 2, that is to say, the stream output from stream selection and output part 23, is started, the total amount of data 
Fig 3, Stream Selection and Output Part 23; see also Figs 2 and 4-5)];
a transmission counter that counts the number of transmissions by the transmission circuit
[(Honmura discloses a timer and a packet reception time memory for data counter, see:
[0034] In addition, stream multiplexing circuit 2 is provided with a timer 24 that synchronizes with the clock signal outputted from clock oscillation source 10, which is provided outside, a packet reception time memory part 25 that stores the output value of timer 24 at the moment when the final byte of each TS packet is inputted to any of FIFOs 22-1 to 22-n as the present time and a stream selection and output part 23 that prepares a multiplexed stream from the output signals of FIFOs 22-1 to 22-n. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; see also Figs 2 and 4-5)];
wherein based on a count value held by the transmission counter, the information multiplex apparatus forms the multiplexed transmission data by selecting or dividing at least part of each of the two or more information items
[(Honmura discloses selecting and multiplexing transmission data amount based on timer (or counter) and delay time, see:
[0036] That is to say, the output speed of stream selection and output part 23 is greater than the value gained by multiplying the transmission speed of each of the transport streams by the number n of channels, as described above, and, therefore, when the stream output from stream multiplexing circuit 2, that is to say, the stream output from stream selection and output part 23, is started, the total amount of data stored in each FIFO does not subsequently increase.  In addition, during the period from the time when the stream input to stream multiplexing circuit 2 is started to the time when the total amount of data stored in each FIFO reaches n packets (188.times.n bytes), the amount of stored data reaches, without fail, one TS packet in any of the channels and, therefore, the stream output from stream selection and output part 23 is started.  Due to the above, the total amount of data stored in each FIFO cannot exceed n packets.  Accordingly, in a case where a FIFO wherein data of n/2 TS packets, or greater, exists, the amount of data stored in this FIFO is greater than the amount of data stored in any other FIFO.  On the other hand, even in a case where the amount of data stored in a specific FIFO is slightly less than n/2 TS packets so that data output from another FIFO is carried out, the amount of data stored in this specific FIFO becomes n/2 TS packets, or greater, at the time of selection of the next FIFO and, therefore, the data is outputted from this specific FIFO.  Thus, data stored in a FIFO does not overflow. 
 	[0037] In addition, stream selection and output part 23 outputs an input source identification signal for each TS packet in order to identify the input source (channel) thereof as well as the time stored in packet reception time memory part 25, that is to say, outputs a packet reception time signal indicating the packet reception time when the final byte of the TS packet is inputted to a FIFO as well as a multiplexing delay time signal indicating the delay time that has occurred due to multiplexing.  The multiplexing delay time is the difference between the packet reception time and the time indicated by timer 24 at the point in time when the output of the packet is started.  That is to say, the multiplexing delay time in a case where the output of a packet is started according to the clock immediately after the final byte of this packet has been inputted to a FIFO becomes a period of time of one clock. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Fig 5; Tables 1-3)];
based on respective sizes of the two or more information items, a counter period of the transmission counter, and a transmission margin degree
[(Honmura discloses selecting and multiplexing transmission data amount based on timer (or counter) and delay time, see:
[0057] In the following Tables 1 through 3, "PCR" indicates the value of PCR included in each TS packet, "t" indicates the arrival time of a TS packet at the clock recovery circuit, "s" indicates the counter value of the STC counter within the clock recovery circuit and "LSTC" indicates the value latched by the latched STC register within the clock recovery circuit.  Here, the value latched by the PCR register within the clock recovery circuit equals the "PCR." In addition, "d.sub.n" indicates the multiplexing delay time of TS packet number n. 
[0062] Then, in the case of the above described embodiment of the present invention, the multiplexing delay time also differs for every TS packet and, therefore, the shift between the arrival time at the clock recovery circuit and the PCR value differs for every TS packet.  In the embodiment, however, the multiplexing delay time in packet number 0 is included in the STC counter value by means of adder 42 at the time of initial value setting and, therefore, the STC counter values of subsequent packets agree with the arrival times at the clock recovery circuit.  The arrival times at the clock recovery circuit are the sums of the PCR values of these packets and the multiplexing delay times of these packets and, therefore, the multiplexing delay times are subtracted it is possible to prevent the mismatch (jitter) of the clock signal that occurs in the reference example and to prevent disturbance of the accompanying reproduction, or the like. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Fig 5; Tables 1-3)].
	Further, Salapura discloses:
	wherein based on a count value held by the transmission counter, the information multiplex apparatus forms the multiplexed transmission data by selecting or dividing at least part of each of the two or more information items
	[(Salapura discloses data multiplexing based on configurations and timers, or counters, see:
	[0029] Initially, the state machine 108 may be set to select a configuration 
(e.g., 110, 112, .  . . , or 113), for example, using a multiplexer or the like at 114.  A multiplexer or the like at 116 then selects from the activities and/or events 120, 122, 124, 126, 128, etc., the activities and/or events specified in the selected configuration (e.g., 110 or 112) received from the multiplexer 114.  Those selected activities and/or events are then sent to the counters 118.  The counters 118 accumulate the counts for the selected activities and/or events. 
 	Fig 1, Multiplexer 116, Config n 110-113, Counters 118; see also Fig 2-3)];
	based on respective sizes of the two or more information items, a counter period of the transmission counter, and a transmission margin degree

	[0032] In response to receiving a notification from the timer 106 or another signal, the control state machine 108 selects the next configuration register, e.g., configuration 1 register 110 or configuration 2 register 112 to reconfigure activities tracked by the performance counters 118.  The selection may be done using a multiplexer 114, for example, that selects between the configuration registers 110, 112, 113.  It should be noted that while three configuration registers are shown in this example, any number of configuration registers may be implemented in the present disclosure.  Activities and/or events (e.g., as shown at 120, 122, 124, 126, 128, etc.) are selected by the multiplexer 116 based on the configuration selected at the multiplexer 114.  Each counter at 118 accumulates counts for the selected activities and/or events. 
	Fig 1, Multiplexer 116, Config n 110-113, Counters 118; see also Fig 2-3)];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Honmura’s method of data stream separation and decoding with Salapura’s method for software controlled fast data multiplexing with the motivation being to improve performance and reliability of data multiplexing (Salapura, Para [0002]).
 
Regarding Claim 2, Honmura discloses:
wherein the information multiplex apparatus adds a counter value of the transmission counter to the transmission data

 	[0037] In addition, stream selection and output part 23 outputs an input source identification signal for each TS packet in order to identify the input source (channel) thereof as well as the time stored in packet reception time memory part 25, that is to say, outputs a packet reception time signal indicating the packet reception time when the final byte of the TS packet is inputted to a FIFO as well as a multiplexing delay time signal indicating the delay time that has occurred due to multiplexing.  The multiplexing delay time is the difference between the packet reception time and the time indicated by timer 24 at the point in time when the output of the packet is started.  That is to say, the multiplexing delay time in a case where the output of a packet is started according to the clock immediately after the final byte of this packet has been inputted to a FIFO becomes a period of time of one clock. 
[0057] In the following Tables 1 through 3, "PCR" indicates the value of PCR included in each TS packet, "t" indicates the arrival time of a TS packet at the clock recovery circuit, "s" indicates the counter value of the STC counter within the clock recovery circuit and "LSTC" indicates the value latched by the latched STC register within the clock recovery circuit.  Here, the value latched by the PCR register within the clock recovery circuit equals the "PCR." In addition, "d.sub.n" indicates the multiplexing delay time of TS packet number n. 
[0062] Then, in the case of the above described embodiment of the present invention, the multiplexing delay time also differs for every TS packet and, therefore, the shift between the arrival time at the clock recovery circuit and the PCR value differs for In the embodiment, however, the multiplexing delay time in packet number 0 is included in the STC counter value by means of adder 42 at the time of initial value setting and, therefore, the STC counter values of subsequent packets agree with the arrival times at the clock recovery circuit.  The arrival times at the clock recovery circuit are the sums of the PCR values of these packets and the multiplexing delay times of these packets and, therefore, the multiplexing delay times are subtracted by subtracter 43 so that the LSTC values agree with the PCR values.  According to the present embodiment, the LSTC values agree with PCR values even though the multiplexing delay time differs for every TS packet in the above described manner and, therefore, it is possible to prevent the mismatch (jitter) of the clock signal that occurs in the reference example and to prevent disturbance of the accompanying reproduction, or the like. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Fig 5; Tables 1-3; see also Figs 2 and 4)].

Regarding Claim 3, Honmura discloses:
wherein respective priority degrees are provided to the two or more information items, and a frequency of transmitting data having a priority degree higher than that of another information is made larger than a frequency of transmitting said another information
[(Honmura discloses prioritizing data based on sequence order, see:
[0033] Stream multiplexing circuit 2 is provided with, as shown in FIG. 3, synchronous determination parts 21-1 to 21-nand with first in/first out memories (FIFO) .  In a case where the signal indicating the front portion of a TS packet is inputted from the outside, together with the stream, synchronous determination parts 21-1 to 21-n detect the front portion of the TS packet using the signal.  In addition, in a case where such a signal is not inputted from the outside, the front portion of a TS packet is detected by detecting a synchronous byte (0.times.47 (h)) that exists for every 188 bytes, which is the packet length of a TS packet.  In the case of the latter detection method, when three sequential synchronous bytes (0.times.47 (h)), for example, exist for every 188 bytes, they are authorized as synchronous bytes.  The capacity of each of FIFOs 22-1 to 22-n is at least equal to that of (n/2+1) packets, that is to say, 188.times.(n/2+1) bytes.  Then, synchronous detection parts 21-1 to 21-n output the TS packets, of which the front portions can be detected, to FIFOs 22-1 to 22-n, respectively, while the units of data of which the front portions cannot be detected are discarded. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Fig 5; Tables 1-3; see also Figs 2 and 4)].
 
Regarding Claim 4, Honmura discloses:
wherein the priority degree is included in a count value of the transmission counter
[(Honmura discloses prioritizing data based on sequence order, see:
.  In a case where the signal indicating the front portion of a TS packet is inputted from the outside, together with the stream, synchronous determination parts 21-1 to 21-n detect the front portion of the TS packet using the signal.  In addition, in a case where such a signal is not inputted from the outside, the front portion of a TS packet is detected by detecting a synchronous byte (0.times.47 (h)) that exists for every 188 bytes, which is the packet length of a TS packet.  In the case of the latter detection method, when three sequential synchronous bytes (0.times.47 (h)), for example, exist for every 188 bytes, they are authorized as synchronous bytes.  The capacity of each of FIFOs 22-1 to 22-n is at least equal to that of (n/2+1) packets, that is to say, 188.times.(n/2+1) bytes.  Then, synchronous detection parts 21-1 to 21-n output the TS packets, of which the front portions can be detected, to FIFOs 22-1 to 22-n, respectively, while the units of data of which the front portions cannot be detected are discarded. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Fig 5; Tables 1-3; see also Figs 2 and 4)].
 
Regarding Claim 5, Honmura discloses:
wherein the information multiplex apparatus adds error detection information to each of the transmission data items

[0062] Then, in the case of the above described embodiment of the present invention, the multiplexing delay time also differs for every TS packet and, therefore, the shift between the arrival time at the clock recovery circuit and the PCR value differs for every TS packet.  In the embodiment, however, the multiplexing delay time in packet number 0 is included in the STC counter value by means of adder 42 at the time of initial value setting and, therefore, the STC counter values of subsequent packets agree with the arrival times at the clock recovery circuit.  The arrival times at the clock recovery circuit are the sums of the PCR values of these packets and the multiplexing delay times of these packets and, therefore, the multiplexing delay times are subtracted by subtracter 43 so that the LSTC values agree with the PCR values.  According to the present embodiment, the LSTC values agree with PCR values even though the multiplexing delay time differs for every TS packet in the above described manner and, therefore, it is possible to prevent the mismatch (jitter) of the clock signal that occurs in the reference example and to prevent disturbance of the accompanying reproduction, or the like. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Fig 5; Tables 1-3; see also Figs 2 and 4)].
 
Regarding Claim 6, Honmura discloses:
wherein a whole size of the transmission data outputted by the information multiplex apparatus is constant
[(Honmura discloses multiplexing constant length of data, see:
.  In a case where the signal indicating the front portion of a TS packet is inputted from the outside, together with the stream, synchronous determination parts 21-1 to 21-n detect the front portion of the TS packet using the signal.  In addition, in a case where such a signal is not inputted from the outside, the front portion of a TS packet is detected by detecting a synchronous byte (0.times.47 (h)) that exists for every 188 bytes, which is the packet length of a TS packet.  In the case of the latter detection method, when three sequential synchronous bytes (0.times.47 (h)), for example, exist for every 188 bytes, they are authorized as synchronous bytes.  The capacity of each of FIFOs 22-1 to 22-n is at least equal to that of (n/2+1) packets, that is to say, 188.times.(n/2+1) bytes.  Then, synchronous detection parts 21-1 to 21-n output the TS packets, of which the front portions can be detected, to FIFOs 22-1 to 22-n, respectively, while the units of data of which the front portions cannot be detected are discarded. 
	Fig 3, Timer 24 and Packet Reception Time Memory Part; Figs 4-5; Tables 1-3; see also Figs 2 and 4)].
 
Regarding Claim 7, Honmura discloses:
a reception circuit that receives the multiplexed transmission data transmitted by the transmission circuit 

[0031] A data separation and decoding device according to an embodiment of the present invention is concretely described below in reference to the attached drawings.  FIG. 2 is a block diagram showing the data separation and decoding device according to the embodiment of the present invention.  In addition, FIG. 3 through FIG. 5 are block diagrams showing a stream multiplexing circuit 2, a clock recovery circuit 4 and an external stream output I/F circuit 5, respectively, provided in the data separation and decoding device according to the embodiment of the present invention. 
	Fig 2 and 6, Separation and Decoding Circuit 3; Fig 6-7)];
an information division apparatus that divides reception data received by the reception circuit
[(see:
	[0024] The present inventors have formed the idea of allowing one separation and decoding circuit to share transport streams of a plurality of channels by time division multiplexing the transport streams in packet units at the front stage of the separation and decoding circuits in order to solve the above described problems.  FIG. 6 is a block diagram showing a data separation and decoding device for multiplexing transport streams.  Hereinafter, this data separation and decoding device is referred to as a reference example.  In addition, FIG. 7 is a block diagram showing a clock recovery circuit 64 provided in the reference example. 
Fig 2 and 6, Separation and Decoding Circuit 3; Fig 6-7)];
two or more information buffers in which the divided reception data items are stored

	[0025] A data separation and decoding device 61 of a reference example is provided with a stream multiplexing circuit 62 for multiplexing transport streams TS#1 to TS#n of n channels.  A multiplexed stream and an input source identification signal for identifying a channel are outputted from stream multiplexing circuit 62.  In addition, a separation and decoding circuit 63 for carrying out separation (filtering) of a predetermined TS packet from the multiplexed stream and descrambling of the predetermined TS packet based on the input source identification signal and the packet ID is provided in data separation and decoding device 61.  Separation and decoding circuit 63 outputs a separated and decoded stream after the separation and descrambling of the TS packet as well as outputs PCRs included in some TS packets.  Moreover, data separation and decoding device 61 is provided with an external stream output I/F circuit 65 and an external memory I/F circuit 66 to which a separated and decoded stream is inputted as well as a clock recovery circuit 64 to which a PCR is inputted.  External stream output I/F circuit 65 is an I/F circuit for an external device such as, for example, another set top box (STB) while external memory I/F circuit 66 is an I/F circuit for a memory. 
Fig 2 and 6, Separation and Decoding Circuit 3; Fig 6-7)];
two or more information processing apparatuses that obtain the two or more information buffers in two or more different periods
[(see:
	[0025] A data separation and decoding device 61 of a reference example is provided with a stream multiplexing circuit 62 for multiplexing transport streams TS#1 to TS#n of n channels.  A multiplexed stream and an input source identification signal for identifying a channel are outputted from stream multiplexing circuit 62.  In addition, a separation and decoding circuit 63 for carrying out separation (filtering) of a predetermined TS packet from the multiplexed stream and descrambling of the predetermined TS packet based on the input source identification signal and the packet ID is provided in data separation and decoding device 61.  Separation and decoding circuit 63 outputs a separated and decoded stream after the separation and descrambling of the TS packet as well as outputs PCRs included in some TS packets.  Moreover, data separation and decoding device 61 is provided with an external stream output I/F circuit 65 and an external memory I/F circuit 66 to which a separated and decoded stream is inputted as well as a clock recovery circuit 64 to which a PCR is inputted.  External stream output I/F circuit 65 is an I/F circuit for an external device such as, for example, another set top box (STB) while external memory I/F circuit 66 is an I/F circuit for a memory. 
Fig 2 and 6, Separation and Decoding Circuit 3; Fig 6-7)];
 	wherein the information multiplex apparatus multiplexes the two or more information items in such a way that each of all reception data items stored in the two or more information buffers is updated in an interval shorter than a period in which the two or more information processing apparatuses obtain the respective stored reception data items from the two or more information buffers
	[(see:
	[0025] …… Separation and decoding circuit 63 outputs a separated and decoded stream after the separation and descrambling of the TS packet as well as outputs PCRs included in some TS packets.  Moreover, data separation and decoding device 61 is provided with an external stream output I/F circuit 65 and an external memory I/F circuit 66 to which a separated and decoded stream is inputted as well as a clock recovery circuit 64 to which a PCR is inputted.  External stream output I/F circuit 65 is an I/F circuit for an external device such as, for example, another set top box (STB) while external memory I/F circuit 66 is an I/F circuit for a memory. 
Fig 2 and 6, Separation and Decoding Circuit 3; Fig 6-7)].

Regarding Claim 8, Honmura discloses:
wherein when dividing data received by the reception circuit, the information division apparatus utilizes a count value of the transmission counter
[(see:
 	[0025] …… Separation and decoding circuit 63 outputs a separated and decoded stream after the separation and descrambling of the TS packet as well as outputs PCRs included in some TS packets.  Moreover, data separation and decoding device 61 is provided with an external stream output I/F circuit 65 and an external memory I/F circuit 66 to which a separated and decoded stream is inputted as well as a clock recovery circuit 64 to which a PCR is inputted.  External stream output I/F circuit 65 is an I/F circuit for an external device such as, for example, another set top box (STB) while external memory I/F circuit 66 is an I/F circuit for a memory. 
	[0026] Clock recovery circuit 64 is provided with, as shown in FIG. 7, an STC 
(System Time Clock) counter 71 to which a PCR is inputted, a PCR register 74 for latching the value of a PCR, a latched STC register 75 for latching the counter value of STC counter 71 and a pulse width modulator (PWM) 76 for controlling the frequency of an external clock oscillation source 10 that supplies a clock signal to STC counter 71.
Fig 2 and 6, Separation and Decoding Circuit 3; Fig 6-7)].

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473